Citation Nr: 0201550	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by signs or symptoms involving the skin.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a  veteran who had active military service 
from September 1988 to April 1994.  He also had a prior 
period of active duty from September 1985 to December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on Appeal from a November, 1998, rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought.

A Travel Board hearing was held in March 2000 before a Board 
Member who remanded the case for further evidentiary 
development in October 2000.  That Member has since left the 
Board.  Statute and regulation provide that the Board Member 
who conducts a hearing in a case shall participate in the 
final determination of a veteran's claim.  38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2001); 38 C.F.R. § 20.707 
(2001).  Because the Member who conducted the hearing in this 
instance has left the Board, such participation is not 
possible.  Normal procedure would be to offer the veteran the 
opportunity for another personal hearing before the Board 
Member to whom the case is reassigned.  In the instant case, 
the veteran has apparently moved, and did not leave a 
forwarding address.  He has not informed VA of his 
whereabouts.  All correspondence was returned, and updated 
phone numbers could not be located.  VA has exhausted all 
means of locating him.  It is the burden of the veteran to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no burden on VA to "turn up heaven and earth" to 
find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty 
to assist is not always a one-way street, and a claimant has 
the responsibility of providing information that is essential 
to his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, the case must be decided based on the 
current record.

In his substantive appeal, received by the RO is February 
1999, the veteran indicated that he was limiting his appeal 
to the issue of service connection for an undiagnosed illness 
manifested by a skin condition.

FINDING OF FACT

There is no competent medical evidence that the veteran has a 
chronic disability due to an undiagnosed illness manifested 
by signs or symptoms involving the skin.

CONCLUSION OF LAW

Service connection for an undiagnosed illness manifested by 
signs or symptoms involving the skin is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The veteran has been notified of 
the applicable laws and regulations.  Discussions in the 
rating decision and statement of the case have informed him 
what information or evidence is necessary to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  All pertinent evidence identified by the veteran 
has been obtained by the RO.  He has been scheduled for VA 
examinations.  Although the last scheduled VA examination was 
not conducted because he failed to report, and the last 
supplemental statement of the case was not delivered to him 
because he left no forwarding address, the RO has exhausted 
all possible avenues of assisting him.  Where, as here, there 
has been substantial compliance with the new legislation and 
the implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The Board must proceed on the evidence 
of record.

Factual Background

The veteran's military service included duty in Southwest 
Asia during the Persian Gulf War.

The veteran's service medical records reveal a diagnosis of 
pseudofolliculitis barbae (PFB) in November 1990, when the 
veteran reported rough and tight areas on his face.  He was 
given a shaving profile. He had complaints of a rash in the 
groin from March 1991 to July 1991.  Multiple papules and 
discoloration were noted, and a topical cream was prescribed.  
In July 1992, mild PFB was again diagnosed after the 
appearance of facial bumps secondary to shaving.  In December 
1992, shaving irritation on the right side of his chin showed 
minor drainage.  PFB was diagnosed in January 1993 when a 
skin rash and bumps with non-draining pustules were seen.  
The left side of the face, jaw, and neck was involved in an 
August 1993 outbreak of PFB.

VA outpatient records from September 1995 to February 1996 
show complaints of a groin rash one month after the veteran's 
return from the Persian Gulf.  It resolved with treatment, 
and recurred once in early 1995.  In October 1995, the 
veteran's skin was smooth and dry, with no lesions.

On Persian Gulf examination in December 1996, the veteran 
reported a history of rashes, blisters, and flaking skin, 
primarily in the groin, in June 1991.  He was told it was a 
heat-related rash.  He also reported that in June 1994 he had 
a blister forming on his ear lobe.  This resolved in five 
days.

On VA examination in August 1997, the veteran complained of a 
skin condition upon his return from the Persian Gulf, which 
had cleared up, and of a recurrent blister on his right ear 
lobe.  No abnormality of the skin was noted on physical 
examination.  The diagnosis was a  history of recurrent skin 
rash, negative examination.

In September 1997, the veteran was seen for complaints of 
recurring skin lesions on his right ear and right side of the 
chin.  Herpes simplex- resolving was diagnosed.

On VA dermatology consultation in September 1998,  PFB was 
diagnosed.  The examiner noted that the veteran's history was 
suggestive of herpes, but it was difficult to determine such 
without seeing a flare-up of symptoms.  During a follow-up 
visit in October 1998, the veteran stated that he began 
shaving bald in 1994, and that red papules began appearing in 
1996.  The pattern of eruption was always the same, and was 
worse in Virginia as opposed to New Mexico.  Eruptions last 
two to 5 days, and occurred every six to eight months.  It 
was noted that papules were not erupting when he was seen by 
dermatology.  He was asked to photograph the skin lesions at 
onset, at maximum, and at healing.

The veteran testified at a personal hearing in March 2000.  
He stated that he first noticed a rash around June 1991, 
while he was still in service.  The rash was in the groin.  
The veteran testified that the rash resolved, but reappeared 
a year or two later and now appears every six to eight 
months, around his left ear.  He reported that the VA medical 
center in Albuquerque had given him a diagnoses, but that he 
could not remember what it was; he believed it was a fungal 
condition.

The veteran was scheduled for a VA examination for skin 
diseases in May 2001, but failed to report.


Analysis

As was noted above, the veteran has limited his appeal to the 
matter of service connection for an undiagnosed illness 
manifested by signs or symptoms involving the skin.  See VA 
Form 1-9, dated February 18, 1999.

Applicable laws and regulations provide for compensation to 
be paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
By regulation, VA has determined that these may include 
symptoms such as fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

To establish entitlement to the benefit sought, the veteran 
must meet the threshold requirement of showing current 
disability.  He must exhibit objective indications of chronic 
disability resulting from an illness or illnesses manifested 
(in this case) by signs or symptoms involving the skin.
This threshold requirement is not met.  VA examination in 
August 1997 was negative for a skin disability.  Although the 
veteran was seen for skin complaints on an outpatient basis, 
when he was seen by dermatology, the eruptions of which he 
complained were not noted.  He was asked to provide 
photographs of the eruptions in an active stage.  He has not 
submitted any such photographs.

VA has attempted to further assist the veteran by scheduling 
another VA examination to establish the presence of a chronic 
disability.  Because he has not kept VA apprised of his 
whereabouts, such examination could not be accomplished.

Although the veteran has testified that he has periodic 
outbreaks of the disability for which he seeks service 
connection, as a layperson he is not competent to establish 
the presence of such disability by his own testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not satisfied a threshold legal requirement 
for establishing entitlement to the benefit sought.  
Consequently, his claim must be denied.


ORDER

Service connection for an undiagnosed illness manifested by 
signs or symptoms involving the skin, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

